Appeal from a decision of the Workers’ Compensation Board, filed February 26, 1979, which disallowed a claim for death benefits under the Workers’ Compensation Law. The board found: "on the basis of the evidence in the record, particularly Dr. Cohen’s testimony, that claimant’s death was not causally related to his work activity on September 17, 1974 and that the death was due to the natural progression of claimant’s underlying heart disease.” The board’s decision is supported by substantial evidence and must be affirmed. Claimant’s other contentions have been examined and found to be without merit. Decision affirmed, without costs. Greenblott, J. P., Main, Mikoll and Casey. JJ., concur; Staley, Jr., J., not •taking part.